LEWIS, J.
(dissenting).
I am thoroughly satisfied that the track and dump-car system employed by defendant in its mining operations is not a “railroad” within the legislative intent of the fellow-servant act. The following elements, which constitute the extra hazard and risk as defined by all of the previous decisions of this court, are absent in this instance: There was no dangerous rate of speed; the dump cars were moved at the rate of six or seven miles an hour. There was no continuous movement of trains at a great speed or at heavy momentum. The system is simple and compact. The tracks, engines, and equipment are of a diminutive character, such as employed to a greater or less extent by different corporations in the movement and disposition of earth, and were in no sense used by respondent to carry on a railroad business such as is contemplated by the act. There is an entire absence of the risk incident to landslides, washouts, defective bridges, high embankments, and trestles, which require the constant attention of watchmen and a repairing crew at a distance and unknown to the other employees. There is an absence of the risk resulting from the defects and mistakes arising from the telegraph service, and necessary dependence by such signals of one train upon the movements of another. The employees are all engaged in the same -locality, and have the opportunity of becoming acquainted, and consequently there is an absence of that risk and hazard in connection with regular railroading which arises from the fact that employees are widely distributed, and unknown to each other.
There is a vast distinction between the plant or system employed by defendant and the logging railroad twenty nine miles long operated by defendant in Schus v. Powers-Simpson Co., 85 Minn. 447, 89 N. W. 68; and if this plant, consisting of dinky engines and dump cars, constitutes a railroad, within the meaning of the act, then I can see no stop*72ping place between such a road and any track or tramway whereupon anything is conveyed on wheels by a movable or stationary engine. There is no more hazard or risk in connection with the operation of the system now under consideration than the thousands of plants where a track is used to convey material and the propelling power furnished by a stationary engine and the cars are run by cable or gravity. While I am somewhat shaken in my views as to the result reached in the Schus case, yet it seems to me this case is not necessarily inconsistent therewith. We there held that the application of the act did not depend upon whether the road was a public commercial railroad or a private one; that, in harmony with the preceding decisions of this court, the distinguishing feature which made the act applicable was the extra hazard and risk attendant upon carrying-on the business, and that it was immaterial that the road was owned and operated by private parties for their own use. In that case heavy trains were moved with great speed, and under a system of signals and switches similar to those used on commercial roads, and, while it maj*- be difficult to draw the exact, line of distinction, I believe that the border has been passed in this case, and that at some future time it will be necessary for the court to retreat from its present position.
I therefore dissent.